Citation Nr: 1401453	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the residuals of mammoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to October 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed electronically using the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran underwent mammoplasty while in service for symptomatic macromastia that was causing back pain and the breakdown of skin at the inframammary fold.

2.  She developed numbness and pain in her right breast during her service as a result of the breast reduction surgery.


CONCLUSION OF LAW

The numbness and pain in her right breast were incurred during her service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).



ORDER

The claim of entitlement to service connection for numbness and pain in the right breast as a result of mammoplasty is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


